Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

The amendments to the claims, filed on 05/02/2022, have been entered and made of record.

Claims 2 and 10 are canceled. 
Claims 1, 3-9 and 11-15 are pending with claims 1, 3, 9, and 11-14 being amended.


Response to Arguments

Arguments presented in the Remarks (“Remarks") filed on 05/02/2022 have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-9 and 11-15 rejected under 35 U.S.C. 103 as being unpatentable over Carrier, Jr. (“Carrier”) [U.S Patent Application Pub. 2018/0125610 A1] in view of Fu et al. (“Fu”) [U.S Patent Application Pub. 2007/0015991 A1] further in view of Teicher et al. (“Teicher”) [US 2018/0070801 A1]

Regarding claim 1, Carrier meets the claim limitations as follows: 
A method for obtaining one or more oral images using an imaging device, comprising [Fig. 8A, 8B]:

obtaining, by a user without assistance from a dental professional (i.e. ‘a user’) [Fig. 8B: ‘Guiding a user’; para. 0052, 0156: ‘the user may be the patient’; ‘the person taking the images … may be the patient’; ‘The user (a dental professional or  … the potential patient’). Note: the method disclosed in Carrier can be done by a ‘machine learning’ (para. 0033, 0106, 0147). So, an ordinarily skilled in the art without dental profession can perform the method using a mobile phone (para. 0007)], using an imager of the imaging device [Fig. 8A: ‘801’; para. 0008: e.g. smartphone, mobile phone], an oral image [Fig. 3A, 8A; para. 0107, 0132: ‘obtaining a series of images of a patient’s teeth’];

determining, by a sensor of the imaging device, an orientation of the imaging device (i.e. ‘taking a defined set of images … for known angles’, ‘the desired orientations’, or ‘in a plurality of determined views’) [Fig. 5; para.0095, 0099, 0105, 0121-0126, 0155: ‘additional information, including the orientation and location of the camera relative to the patient, may be extracted’; Fig. 8B: ‘851’]; 

extracting, by a controller of the imaging device, one or more features (e.g. ‘eyes, nose, ears, lips’ or ‘an overlay’) [para. 0113, 0150: ‘to identify the patient’s face .., such as eyes, nose, ears, lips, etc.’] from the obtained oral image, wherein the extracted one or more features comprises at least one of an image quality feature (i.e. ‘blurry, dark’) [para. 0152, 0168: ‘if the image quality is below a threshold for image quality’] and an object recognition feature (i.e. ‘eyes, nose, ears, lips, etc.’) [Fig. 2, 3; para. 0113, 0150];

determining, by the controller, whether the one or more extracted features satisfy a predetermined feature threshold (‘approximately matches, e.g., within 5%, 10%, 15%, 20%, 25%, 30%, etc. of the outer or inner edge of the overlay, or a percentage of the overlay, e.g., >5%, 10%, 15%, 20%, 25%, 30%, etc.’) [Fig. 2, 3, 8A; para. 0101-0102: ‘the overlay matches’; para. 0168: ‘to check the image quality … if the image quality is below a threshold’];

calculating [Fig. 2, 3, 8A, 8B; para. 0101-0104: ‘The user can refer to the on-screen overlay to guide the movement of the mobile telecommunications device camera to set a correct view and distance to the teeth of the patient in the view of the patient's teeth’], by the controller when the one or more extracted features does not satisfy the predetermined feature threshold [Fig. 8A: ‘815’; Fig. 8B: ‘851’], a physical adjustment of the imaging device required to satisfy the predetermined feature threshold [Fig. 8A, 8B: ‘815’; Fig. 8B: ‘851’; para. 0101-0102; para. 0168], wherein the calculation of the required physical adjustment is based on the one or more extracted features and the determined orientation of the imaging device [Fig. 8A, 8B: ‘815’; Fig. 8B: ‘851’; para. 0101-0102, 0168; Note: Fig. 5; para. 0135 disclose ‘guiding a user, with a mobile telecommunications device having a camera’ is performed by a mobile device wherein the user can be an ordinarily skilled person (e.g. a patient)];
 
providing, to the user, [Fig. 2, 3; para. 0101-0104: ‘The user can refer to the on-screen overlay to guide the movement of the mobile telecommunications device camera to set a correct view and distance to the teeth of the patient in the view of the patient's teeth’], via a user interface of the imaging device [Fig. 5, 6, 7: show a user interface], feedback to a user regarding the obtained oral image when the one or more extracted features does not satisfy the predetermined feature threshold [Fig. 8A: ‘815’; para. 0133: ‘check the image to be sure that the quality is sufficiently high …; if not, it may repeat the step for that view’; Fig. 8B: ‘851’; para. 0135], wherein the feedback comprises instructions to implement the calculated physical adjustment of the imaging device required to satisfy the predetermined feature threshold;

obtaining, by the user without assistance from a dental professional, using the imager of the imaging device, an updated oral image [Fig. 8A: ‘815’] after the provided calculated physical adjustment [Fig. 8A: ‘806’] is implemented [Fig. 3A-3B; para. 0108: show updated oral image with matched overlay after ‘determine alignment when a threshold amount/percentage … within a predetermined distance of the overlay’]; 

extracting, by the controller, one or more features from the updated oral image, wherein the extracted one or more features comprises at least an image quality feature and an object recognition feature [Fig. 3A-3B, 8A: ‘815’, Fig. 8B: ‘815’. See the mapping of the limitation: “extracting, …, one or more features from the obtained oral image’; para. 0108: show updated oral image with matched overlay after ‘determine alignment when a threshold amount/percentage … within a predetermined distance of the overlay’; Fig. 8A, 8B: ‘803’ and ‘815’; para. 0133, 0131-0135: ‘repeating the steps of …’]; Serial No.: 17/040,579- 3 – 

determining, by the controller, that the one or more extracted features satisfy the predetermined feature threshold [Fig. 8A: ‘815’. See the mapping of the limitation: “determining, …, whether the one or more extracted features satisfy a predetermined feature threshold’]; and 

transmitting the updated oral image to a dental professional (i.e. ‘a remote location’, or ‘a remote server’) [Fig. 8: ‘810’; para. 0135, 0156, 0162, 0168].
Carrier does not disclose explicitly the following claim limitations (emphasis added):
calculating, by the controller when the one or more extracted features does not satisfy the predetermined feature threshold, a physical adjustment of the imaging device required to satisfy the predetermined feature threshold, wherein the calculation of the required physical adjustment is based on the one or more extracted features and the determined orientation of the imaging device;

providing, via a user interface of the imaging device, feedback to a user regarding the obtained oral image if the one or more extracted features does not satisfy the predetermined feature threshold, wherein the feedback comprises instructions to implement the calculated physical adjustment of the imaging device required to satisfy the predetermined feature threshold; …; and

transmitting the updated oral image to a dental professional.
However in the same field of endeavor Fu discloses the deficient claim as follows: 
calculating [Fig. 4; para. 0054: ‘The processing device 401 performs all the imaging calculations to determine the patient’s position with respect to …’], by the controller (i.e. ‘The processing device’) [Fig. 1, 2; para. 0030: disclose ‘The quality metric measure’] when the one or more extracted features does not satisfy the predetermined feature threshold, a physical adjustment [Fig. 1, 2, para. 0030: ‘adjust the imaging parameters’; ‘the position and orientation of the imaging sensor’] of the imaging device required to satisfy the predetermined feature threshold [Fig. 1, 2; para. 0030: disclose ‘the quality threshold’], wherein the calculation of the required physical adjustment is based on the one or more extracted features and the determined orientation of the imaging device; 

providing, via a user interface of the imaging device, feedback [Fig. 1, 2; para. 0030:: ‘Quality is good for registration 105’ and No ‘Adjust ultrasound transducer position 106’] to a user regarding the obtained oral image if the one or more extracted features does not satisfy the predetermined feature threshold, wherein the feedback comprises instructions to implement the calculated physical adjustment of the imaging device required to satisfy the predetermined feature threshold; …; and

transmitting the updated oral image to a dental professional.
Carrier and Fu are combinable because they are from the same field of medical devices with tracking capability.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Carrier and Fu as motivation to include tracking capability.
Neither Carrier nor Fu discloses explicitly the following claim limitations (emphasis added):
transmitting the updated oral image to a dental professional.
However in the same field of endeavor Teicher discloses the deficient claim as follows: 
transmitting the updated oral image to a dental professional [Fig. 3A, 3B, 5, 6, 9; para. 0003, 0037-0039, 0046-0048: disclosing the user (e.g. ‘patients or family members’) of an apparatus 110A or 110B to prepare/view images of  ‘throat or teeth’ until ‘image OK’, then to upload the “OK image” to ‘the doctor’. Note: Teicher also discloses ‘obtaining, by a user without assistance from a doctor, a mouth/throat/teeth images].
Carrier, Fu and Teicher are combinable because they are from the same field of medical devices with tracking capability.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Carrier, Fu and Teicher as motivation to include sending good images to the doctors for examination/instructions.


Regarding claim 3, Carrier meets the claim limitations as follows: 
The method of claim 1, further comprising the step of storing the updated oral image in memory [para. 0151, 0173-0174, 0178: ‘Any of these distance estimates may be stored with the image for later user’]: 


Regarding claim 4, Carrier meets the claim limitations as follows: 
The method of claim 1, further comprising updating (i.e. ‘repeating’) [Fig. 8A, 8B: ‘803’ and ‘815’; para. 0133: ‘repeating the steps of …’] the orientation of the imaging device if the imaging device detects a movement above a predetermined threshold (‘approximately matches, e.g., within 5%, 10%, 15%, 20%, 25%, 30%, etc. of the outer or inner edge of the overlay, or a percentage of the overlay, e.g., >5%, 10%, 15%, 20%, 25%, 30%, etc.’) [Fig. 2, 3, 8; para. 0101-0102: ‘the overlay matches’].


Regarding claim 5, Carrier meets the claim limitations as follows: 
The method of claim 1, wherein the feedback comprises audio (i.e. ‘audible’), visual (i.e. ‘The trigger may be visual (including changing the color or the overlay ..) and/or audible, and/or tactile’), and/or haptic (i.e. ‘tactile’) feedback [Fig. 3B; para. 0070].


Regarding claim 6, Carrier meets the claim limitations as follows: 
The method of claim 1, wherein the imaging device is a smartphone and the imager is a smartphone camera [para. 0008: e.g. smartphone, mobile phone ‘having a camera’].


Regarding claim 7, Carrier meets the claim limitations as follows: 
The method of claim 1, wherein one or more imaging sensor parameters (e.g. ‘focus, lighting (dark/light), etc. ‘) are controlled or determined by image properties (i.e. ‘the image quality’) [para. 0024: ‘The quality may automatically determine focus, lighting’] at one or more points within an obtained oral image.


Regarding claim 8, Carrier meets the claim limitations as follows: 
The method of claim 1, wherein the image quality feature comprises blur quantification [Fig. 6; para. 0126: ‘a poor quality image of the teeth. … bad quality such as blurred’], specular highlight quantification, and/or dynamic range detection (i.e. distance information) [para. 0104, 0148-0150, 0166: ‘at a right distance … in order to capture a high quality dental image’].


Regarding claim 9, Carrier meets the claim limitations as follows:
An imaging device for obtaining one or more oral images, comprising: 
an imager configured to obtain one or more images [See rejection of claim 1 limitation: ‘obtaining, using an imager …’]; 
a user interface configured to provide feedback to the user of the imaging device [See rejection of claim 1 limitation: ‘providing, via a user interface …, feedback’]; 
a communications module configured to transmit one or more oral images [Fig. 8A, 8B: ‘810’; para. 0131-0135] to a dental professional [See rejection of  claim 1 limitation: ‘transmitting the updated oral image to a dental professional’]; 
an orientation sensor configured to determine an orientation of the imaging device [See rejection of claim 1 limitation: ‘determining, … an orientation’]; and a controller configured to: 

(i) extract one or more features from the obtained oral image, wherein the extracted one or more features comprises at least one of an image quality feature and an object recognition feature [See rejection of claim 1 limitation: ‘extracting, … one or more features’];
(ii) determine whether the one or more extracted features satisfy a predetermined feature threshold [See rejection of claim 1 limitation: ‘determining, … whether the one or more extracted features’];
(iii) calculate, when the one or more extracted features does not satisfy the predetermined feature threshold, a physical adjustment of the imaging device required to satisfy the predetermined feature threshold, wherein the calculation of the required physical adjustment is based on the one or more extracted features and the determined orientation of the imaging device [See rejection of claim 1 limitation: ‘calculating, … , a physical adjustment’];
(iv) provide [See rejection of claim 1 limitation: ‘providing, … , feedback to a user’], via the user interface, feedback to the user regarding the obtained oral image if the one or more extracted features does not satisfy the predetermined feature threshold, wherein the feedback comprises instructions to implement the calculated physical adjustment of the imaging device required to satisfy the predetermined feature threshold;
(v) extract one or more features from an updated oral image obtained after the provided calculated physical adjustment is implemented by the user [See rejection of claim 1 limitations: ‘obtaining, .., using the imager of the image device’; ‘extracting, ..,, one or more features from the updated oral image’], wherein the extracted one or more features comprises at least an image quality feature and an object recognition feature; 
(vi) determine [See rejection of claim 1 limitation: ‘determining, …, that the one or more extracted features satisfy the predetermined feature threshold’], by the decision module, that the one or more extracted features satisfy the predetermined feature threshold; and 
(vii) direct the communications module to transmit the updated oral image to a dental professional [See rejection of claim 1 limitation: ‘transmitting the updated oral image to a dental professional’].



Regarding claim 11, all claim limitations are set forth as claim 3 in the device form and rejected as per discussion for claim 3.


Regarding claim 12, all claim limitations are set forth as claim 5 in the device form and rejected as per discussion for claim 5.


Regarding claim 13, all claim limitations are set forth as claim 6 in the device form and rejected as per discussion for claim 6.


Regarding claim 14, all claim limitations are set forth as claim 9 in the system form and rejected as per discussion for claim 9.

Regarding claim 15, all claim limitations are set forth as claim 12 in the system form and rejected as per discussion for claim 12.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488